                 Case 1:16-cv-01287-RP Document 101 Filed 05/30/19 Page 1 of 1




＿      S案LVERMAN
コLAW GROUP
J吐 出忙掴‖「「印甘        上目「川は丁年二匹




                                     May30，2019



                                     Re：VacationNoticeofDaphnePattisonSilveman




証I問哨l持出
涌出高宮− （言 上言草＿〕                       DearFellowCounselandCourtSta償




                                     ThisletteristonotiqallopposingCounselandth．

                                     CoLutSta繕ofmyvacatlonHomJuly4両untilmy14，2019

                                     andSeptemberlStuntiLSeptember8両，2019．Pleasedo

                                     notscheduleanyhearingsltrials，Ordepositionsthat

                                     WOuldrequlremyattendanceonthosedates．


吊2−年〒∴請出！




                                                  DaphnePattisonSilveman



痛高畠常用朝出申告帖宮仕問
